Citation Nr: 9920730	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral knee disorders.

3.  Entitlement to an evaluation in excess of zero percent 
for hydrocele of the left testicle.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from December 1983 to May 1984 
as indicated on Form DD214.  Noted in a certificate of 
discharge is that the veteran also served from February 1985 
to April 1994.

The matter as to a compensable evaluation for hydrocele of 
the left testicle arises before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable evaluation for the left testicle 
disability.  As relates to the issues of entitlement to 
service connection for low back disability and bilateral knee 
disorder, these matters arise on appeal due to a March 1997 
rating decision in which the RO denied service connection for 
the low back disability and granted service connection for 
the left knee, assigning a 10 percent evaluation for a 
bilateral knee disorder.  

The Board wishes to point out several procedural deviations 
associated with this veteran's claims folder.  Although the 
veteran filed a formal claim for entitlement to service 
connection for the left knee in November 1994, he did not 
file a formal claim as to entitlement to service connection 
for the right knee.  However, clinical findings and 
subjective complaints noted in the January 1995 VA 
examination constitute the veteran's informal claims for 
service connection for the right knee as well as for the 
hydrocele of the left testicle.  38 C.F.R. § 3.155 (1998).  
Thereafter, the veteran indicated increased severity in his 
left testicle disability as indicated in an April 1996 claim 
for the same.  With regard to the claim of increased 
disability in the right knee, the Board has determined that 
such claim arose by virtue of the findings indicated in the 
October 1996 VA examination.  Id.  Pathology related to the 
left knee was also indicated during that examination; 
however, as noted above, a formal claim for service 
connection for the left knee had already been filed in 
November 1994.  Timely appeals have been filed related to all 
the above issues.

Further, the veteran failed to show for his scheduled hearing 
before a member of the Board on April 30, 1999.  Notice of 
the hearing was sent in a letter from the RO on March 25, 
1999.  There is no evidence that this letter was returned 
undeliverable.


FINDINGS OF FACT

1.  Medical evidence of a nexus between the veteran's post-
service low back pain and his period of service was not 
submitted.

2.  Clinical findings noted in the April 1996 VA medical 
certificate are indicative of an enlarged left testicle, 
firm, nontender, and non-inflamed.

3.  The veteran's bilateral knee disorder is manifested by 
degenerative joint disease of the superior patellofemoral 
joints.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected left testicle hydrocele are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.115a, 4.115b, 4.20, Diagnostic Code 7523 (1998).

3.  The schedular criteria for an evaluation in excess of 
10 percent for a bilateral knee disorder are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the record reveals that the RO granted service 
connection for hydrocele of the left testicle in a rating 
decision dated in June 1995 and assigned a zero percent 
evaluation.  In several subsequent rating decisions, the zero 
percent evaluation has been continued.  Also in the June 1995 
rating decision, the RO granted service connection for the 
right knee and assigned a zero percent evaluation.  

The veteran's service medical records contain several records 
related to complaints of low back problems.  A re-enlistment 
examination in November 1984 was silent for any pertinent 
complaints.  In March 1990, the veteran was seen for mid-
thoracic to sacral pain due to lifting of heavy objects.  An 
assessment of low back pain and spasm was rendered.  In April 
1990, the veteran continued to complain of low back pain due 
to an injury.  The examiner rendered a diagnosis of muscle 
spasm.  In an entry dated in May 1991, the veteran was 
treated for complaints of low back pain.  The examiner noted 
mild to moderate pain on movement in the lower area of the 
back, particularly on the left side.  Also, in March 1992, 
the veteran reported steady symptoms of pain for the past one 
and a half years.  The veteran reported that he injured his 
back in Korea while lifting a trailer hitch and that 
everytime he lifts something heavy, the back pops out.  

Further, in August 1992, the veteran was treated for low back 
pain, particularly on the left side; the examiner rendered an 
assessment of muscular low back pain.  Also of record is 
another August 1992 clinical record that reveals complaints 
of low back pain.  The examiner reported an assessment of 
tenderness in the left paralumbar region due to strain from 
lifting furniture.  An assessment of recovering from lumbar 
muscle strain was rendered.  

The veteran's service medical records also include a clinical 
record dated in October 1992 for complaints of pain and 
swelling in the left testicle.  In a clinical record dated in 
November 1992, an assessment of contusion of the lower back 
was noted.  In December 1992, the veteran was seen for low 
back pain and the examiner diagnosed low back pain, 
recovered, no tenderness, full range of motion.

Post-service records include a January 1995 VA examination 
both for joints and generally.  There are no pertinent 
findings related to the veteran's low back disability.  
Results from the January 1995 VA examination related to the 
veteran's left testicle disability disclosed that the left 
testicle was twice the size of the right side.  The examiner 
rendered a diagnosis of hydrocele of the left testicle.  As 
to the right knee, subjective complaints included pain and 
locking.  The examiner noted no evidence of swelling.  A scar 
was present.  Range of motion on flexion of the right side 
was noted at 150 degrees and extension at zero.  

Other impairment included silky crepitation bilaterally to 
the cupped hands.  On the left side, range of motion on 
flexion measured at 145 degrees and extension at zero 
degrees.  Bilaterally, passive ranging of the knees caused no 
discomfort and there was no evidence of atrophy of the thigh 
or calf muscles.  The diagnosis rendered was prepatellar 
bursitis bilaterally.  A contemporaneous x-ray study of the 
right knee was conducted.  Relevant findings disclosed no 
evidence of fracture, dislocation, or major degenerative 
changes.  The impression rendered was nonspecific findings.

A March 1995 echogram of the scrotum revealed a large left 
hydrocele.  There was no evidence of focal intratesticular 
lesions.  In April 1996, the veteran was treated for 
discomfort related to a large left testicle.  On examination, 
the examiner noted an enlarged left testicle, firm, 
nontender, and non-inflamed.  

In a request for VA spine examination dated in September 
1996, the RO indicated that the examination was canceled.  In 
October 1996, the veteran underwent a spine examination.  The 
examiner recited the veteran's history during service of low 
back problems due to injury when lifting a trailer hitch.  
Upon examination, the veteran complained of pain upon bending 
over, standing straight, or carrying heavy loads.  The 
examiner reported no abnormalities overall; fair musculature; 
and evidence of pain on certain motion.  The x-ray studies 
indicated degenerative changes of the L5-S1 disk space and 
mechanical low back pain.

Also of record are results from an October 1996 VA 
examination related to the joints.  The examiner noted 
subjective complaints for the right knee of right lateral and 
anterior knee pain, especially in the morning with occasional 
giving away and mild clicking and popping.  The veteran 
reported that on the left side, his knee stiffens with cold 
weather and is difficult to use with physical activities.  
The veteran reported that his left knee was stronger than the 
right.  Objective findings included the right knee exhibited 
2+ opening with valgus stress.  Lachman's test and anterior 
and posterior draw were negative, as was patellar grind.  
Noted was positive lateral joint line tenderness.  As for the 
left knee, the examiner stated that the above examination was 
unremarkable.  Overall, there was no swelling, deformity, 
other impairment bilaterally, and the range of motion for 
both knees was full extension to 120 degrees of flexion.

The record reveals that the veteran failed to report for VA 
urology examinations scheduled for October 1996 and January 
1997 and for a VA joints and spine examination scheduled for 
October 1998.

II. Analysis

The issues for determination are entitlement to service 
connection for low back disability, entitlement to a 
compensable rating for hydrocele of the left testicle, and 
entitlement to an evaluation in excess of 10 percent for 
bilateral knee disorder.  The Board will discuss these issues 
separately below.

Service connection 

As an initial matter, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In the present case, the veteran has failed to carry his 
burden of establishing a well grounded claim.  Overall, he 
has not presented competent evidence of a nexus between any 
post-service low back problems and his period of service.  
The Board recognizes that the veteran incurred low back 
problems while in service upon lifting a trailer hitch and 
further aggravated this problem when lifting heavy objects.  
However, the medical evidence contained in the veteran's 
service medical records is indicative of no more than acute 
and transient low back pain and there is no competent 
evidence of residual lower back disability due to service.  
Most significant in this determination is the assessment 
contained in the December 1992 record of low back pain, 
recovered, with full range of motion and no evidence of 
residual tenderness.  Thus, in this respect, the veteran has 
failed to submit a well grounded claim.  Caluza at 506.

Further, evidence of complaints or clinical findings related 
to the veteran's lower back first appear in October 1996 when 
the veteran underwent a spine examination.  This is more than 
two years after the veteran separated from service.  The 
veteran's history of inservice low back treatment was recited 
and the examiner diagnosed the veteran with degenerative 
changes in the L5-S1 area.  No relationship between the 
veteran's inservice complaints and treatment and the 1996 
diagnosis was indicated.  Thus, in this regard as well, the 
veteran has failed to establish a well grounded claim.

The Board notes that this veteran has not submitted evidence 
that he is medically skilled or trained so as to render a 
medical opinion competent.  Thus, his lay statements to the 
effect that his low back disability stems from his period of 
service in Korea when he lifted a heavy trailer hitch do not 
equate with competent medical evidence.  The determinative 
issue in this case is not merely factual in nature; thus, 
such statements are insufficient for the purpose of 
establishing a well grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Overall, the veteran has failed to establish a well grounded 
claim for lack of competent evidence of a medical link 
between any post-service lower back disability and the low 
back problems he experienced while in service.  The last 
clinical data related to the veteran's complaints of low back 
pain in service appear in December 1992; the veteran 
separated from service in 1994.  Clinical evidence of 
treatment related to any lower back complaints does not 
appear in the record until 1996.  Therefore, in light of the 
above, the Board has determined that the veteran has not 
submitted evidence of inservice incurrence and continuity of 
symptomatology so as to permit a finding of service 
connection; thus the veteran's claim fails.

Moreover, the Board wishes to emphasize that the veteran 
failed to report for a VA examination scheduled to take place 
in October 1998 that included examination of the skeletal 
system.  There is no evidence that tends to show that the 
veteran did not receive notice of such examination.  In fact, 
the notice was sent to the same address where a subsequent 
supplemental statement of the case was sent and there is no 
evidence that such communication was returned undeliverable.  
Thus, pursuant to 38 C.F.R. § 3.655, the Board has based its 
determination on the existing evidence of record.  38 C.F.R. 
§ 3.655 (1998).

Increased Rating, Left Testicle

The Board notes initially that this veteran has established a 
well grounded claim with respect to the issue of entitlement 
to a compensable rating for hydrocele of the left testicle.  
A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board notes at the outset that the current zero percent 
rating for the veteran's hydrocele of the left testicle is 
adequate.  This disability is rated under disabilities 
pertaining to the genitourinary system.  38 C.F.R. § 4.115b-
3, Diagnostic Code 7523 (1998).  Diagnostic Code 7523 
provides for a maximum of a 20 percent rating where there is 
complete atrophy of both testes and for a zero percent rating 
where there is complete atrophy of one testis.  Id.  In this 
case, the evidence of record does not substantiate that the 
veteran's hydrocele of the left testicle is productive of 
impairment greater than zero percent.  For example, during 
the most recent VA examination in April 1996, the veteran 
complained of discomfort due to his enlarged left testicle.  
On examination, the examiner noted an enlarged left testicle, 
firm, nontender, and non-inflamed.  Thus, objective findings 
do not correlate with the criteria associated with the next 
highest rating under Diagnostic Code 7523.  Id.  

Moreover, Diagnostic Code 7523 provides that for disabilities 
under this particular diagnostic code, the adjudicator must 
consider the regulatory provisions under 38 C.F.R. § 3.350.  
38 C.F.R. § 3.350 (1998).  The Board has determined that such 
provisions are not applicable in this veteran's case.  
Significantly, there is no competent evidence of record to 
support that the veteran has lost one or both testicles or 
lost the use of one testicle.  Id.  Thus, the veteran may not 
rely on these provisions to support his claim.

In general, there is no medical evidence of record that tends 
to support diagnoses of complete atrophy of both testes; thus 
the Board concludes that the veteran is not entitled to a 
rating higher than the current zero percent.  Thus, the 
current rating is adequate under Diagnostic Code 7523.  
38 C.F.R. § 4.115b-3, Diagnostic Code 7523.

Bilateral Knee Disorder

The issue in this case is whether the veteran is entitled to 
an increased evaluation for his bilateral knee disorder.  As 
noted above, the RO granted service connection for the right 
knee in June 1995 and assigned a zero percent evaluation 
based on findings from the January 1995 VA examination.  In a 
rating decision dated in March 1997, the RO granted service 
connection for the left knee and assigned a 10 percent 
evaluation for bilateral knee disorder effective from August 
27, 1996.  As an initial matter, the Board notes that as 
relates to the left knee, the veteran's claim was placed in 
appellate status by disagreement with the initial rating 
award; thus, the left knee claim is considered an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Alternatively, where entitlement to compensation has already 
been established, as in the case of the right knee, the 
veteran's disagreement with an assigned rating is considered 
a new claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  In such claims, the present level of disability is 
of primary concern.  Although a review of the recorded 
history of a disability is required to make the most accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

Initially, the Board notes that the current rating of 
10 percent assigned to the veteran's bilateral knee 
disability is the appropriate evaluation.  Although the Board 
has reviewed the evidence of record in its entirety prior to 
making a final determination, it finds that the most 
probative evidence is primarily, the October 1996 VA joints 
examination.  Francisco v. Brown, 7 Vet. App. 55. 

The Board recognizes that the RO initially rated the 
veteran's right knee disability under Diagnostic Code 5257 
related to subluxation or lateral instability, and assigned a 
noncompensable evaluation.  38 C.F.R. § 4.71a-2, Diagnostic 
Code 5257 (1998).  That award was based on clinical findings 
from the January 1995 VA examination, such as occasional 
clicking and subjective complaints of pain in the right knee.  
Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight impairment, a 20 percent rating is 
merited for moderate impairment, and the maximum of 30 
percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  The Board has determined 
that based on current medical findings, the veteran's right 
knee disability continues to be productive of impairment no 
greater than zero percent.  Id.

The VA Rating Schedule provides for a no-percent rating where 
the schedular criteria do not include a zero percent 
evaluation for a particular diagnostic code, and where 
pathology related to the particular disability does not meet 
the requirements for a compensable evaluation.  38 C.F.R. 
§ 4.31 (1998).  In this case, Diagnostic Code 5257 does not 
provide for a zero percent evaluation; however, the veteran's 
right knee disability does not rise to the level required for 
the minimum 10 percent rating.  Essentially, the veteran has 
failed to present evidence of slight impairment so as to 
warrant a 10 percent rating.  During that examination, the 
examiner noted no swelling, no deformity, full extension to 
120 degrees of flexion, and no other impairment other than 
some tenderness.  Thus, given these results, the veteran's 
right knee disability does not merit a compensable 
evaluation.  38 C.F.R. § Diagnostic Code 5257.

However, the Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

In this light, the Board notes that other diagnostic codes 
pertaining to knee disability have been considered.  As to 
those diagnostic codes that relate to limitation of motion, 
Diagnostic Code 5260 for limitation of flexion provides that 
upon showing flexion limited to 45 degrees, the veteran's 
disability merits a 10 percent evaluation.  With flexion 
limited to 30 degrees, a 20 percent evaluation is warranted, 
and a maximum of 30 percent is merited for flexion limited to 
15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  
38 C.F.R. § 4.71a-20, Diagnostic Code 5260 (1998).  Under 
Diagnostic Code 5261, a 10 percent evaluation is assigned 
with extension limited to 10 degrees.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261 (!998).  The Board notes that 
normal range of motion for the knee is from zero to 140 
degrees as provided in the VA Schedule of Disability Ratings 
for musculoskeletal disabilities.  38 C.F.R. § 4.71-3, Plate 
II (1998).  

Therefore, in view of the above rating criteria and based on 
the results from the October 1996 VA examination, the 
veteran's right knee disability does not warrant an 
evaluation above zero percent under the diagnostic codes for 
limited range of motion.  38 C.F.R. § 4.71a-20, Diagnostic 
Codes 5260, 5261.  As stated above, the examiner reported 
full extension to 120 degrees of flexion.  Thus, neither of 
these codes provides an avenue to assign a compensable 
evaluation for the veteran's right knee.  Id.  Furthermore, 
the veteran has not contended or submitted evidence of 
ankylosis; thus Diagnostic Code 5256 is not applicable.  
38 C.F.R. § 4.71a-20, Diagnostic Code 5256 (1998).  Moreover, 
there is no evidence of nonunion of loose motion; therefore, 
Diagnostic Code 5262 also does not apply in this veteran's 
case.  38 C.F.R. § 4.71a-20, Diagnostic Code 5262 (1998).  

Furthermore, the Board acknowledges that in cases of 
functional loss and impairment, under 38 C.F.R. §§ 4.10, 4.40 
(1998), evaluations must contemplate the lack of usefulness 
of the specific limb or joint in question.  Id.  In this 
vein, the Board has reviewed the entire clinical evidence of 
record and concludes that the veteran's symptomatology 
referable to his right knee disability does not indicate a 
degree of impairment so as to warrant a compensable 
evaluation under Diagnostic Code 5257.  38 C.F.R. § 4.71, 
Diagnostic Code 5257.  Specifically, the evidence 
substantiates that there is some tenderness at the lateral 
joint line; however, although the veteran complains of some 
clicking and instability, generally, the knee appears stable 
overall.  

The Board acknowledges that functional loss due to the 
affected joints is not subsumed into the diagnostic codes 
under which a veteran may be rated.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the Board has considered 
any weakness of pain and limitation of motion of the right 
extremity, and as such, has determined that, while the 
veteran complains of occasional problems, the evidence of 
record does not suggest that his complaints result in such 
degrees of fatigability, incoordination, lack of strength or 
endurance so as to warrant consideration of a compensable 
evaluation under Diagnostic Code 5257.  See  38 C.F.R. § 4.45 
(1998).  Essentially, as noted during the October 1996 
examination, symptomatology referable to the veteran's right 
knee demonstrates a fairly normal knee.

Thus, in view of the aforementioned, and in determining 
functional impairment, the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5257 adequately addresses the criteria 
of pain, limitation of motion or weakness in the affected 
extremity in rating a right knee disability.  As stated 
earlier, while there are subjective complaints of pain, the 
record does not suggest that the pain results in functional 
impairment to the extent that the veteran's disability 
warrants a compensable rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257.  The Board does 
give credence to the veteran's assertions that he experiences 
pain and occasional clicking and popping in the right knee, 
in particular in the morning; however, there is no data of 
record to substantiate severity such that it results in 
impairment that rises to the level of an evaluation in excess 
of zero percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment of a 
higher rating, as stated herein.  Id.  

Therefore, pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the record in its entirety, objective findings and clinical 
data do not support an evaluation in excess of zero percent 
for the veteran's right knee disability.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additionally, the Board has determined that the veteran's 
left knee does not merit a compensable evaluation based on 
clinical assessments during the October 1996 VA examination.  
Essentially, the examiner noted that examination of the 
veteran's left knee was unremarkable in most aspects.  As 
with the right knee, there was no evidence of swelling, 
deformity, or limited range of motion.  Overall, the examiner 
reported that other than the veteran's subjective complaints, 
the left knee was generally normal.  Thus, such findings do 
not support a compensable evaluation under Diagnostic Code 
5257, given that there was no competent evidence of even 
slight impairment.  38 C.F.R. § 4.71a-20 (1998).  Therefore, 
a 10 percent evaluation under this diagnostic code is not 
warranted.  Id.  Furthermore, as stated above, with regard to 
other diagnostic codes that pertain to knee disability, none 
of the potentially applicable codes provide for a compensable 
rating of the veteran's left knee.  

For example, the veteran's range of motion was reported as 
full extension to 120 degrees of flexion.  Thus, Diagnostic 
Codes 5260 and 5261 are not applicable.  38 C.F.R. § 4.71a-
20, Diagnostic Codes 5260, 5261.  Furthermore, there is no 
evidence or allegations of ankylosis.  Therefore, Diagnostic 
Code 5256 does not apply.  38 C.F.R. § 4.71a-20, Diagnostic 
Code 5256.  Moreover, Diagnostic Code 5262 is not applicable 
in that there is no evidence of malunion or loose motion.  
38 C.F.R. § 4.71a-20, Diagnostic Code 5262.  Therefore, the 
Board has determined that no other diagnostic code related to 
knee disability provides for a compensable evaluation in this 
veteran's case.  

In addition, the Board has reviewed the evidence submitted by 
the veteran related to his left knee disability and finds 
that while the veteran complains of occasional stiffness, 
particularly during the cold weather, the evidence of record 
does not suggest that his left knee problems result in such 
degrees of fatigability, incoordination, lack of strength or 
endurance so as to warrant consideration of a compensable 
evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.45 
(1998).  See also DeLuca v. Brown, 8 Vet. App. 202.  
Generally, as noted during the October 1996 examination, 
examination of the left knee resulted in no impairment other 
than x-ray findings of early degenerative joint disease.  

The Board has carefully considered the above-noted regulatory 
provisions under 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5257 adequately addresses the criteria 
of pain, limitation of motion or weakness in the affected 
extremity in rating the veteran's left knee disability.  As 
noted earlier, while the veteran complains of occasional 
stiffness, the record does not tend to suggest that his 
disability results in functional impairment so as to warrant 
a compensable rating.  38 C.F.R. § 4.71(a), Diagnostic Code 
5257.  The Board does acknowledge the veteran's contentions 
that in the cold weather, his left knee tends to stiffen.  
Nonetheless, there is no clinical evidence of record to 
support that impairment associated with the left knee rises 
to the level of the rating criteria required for an 
evaluation in excess of zero percent.  Moreover, factors such 
as weakness, fatigability, or incoordination are not 
indicated on the record to support the assignment of a higher 
rating.  Id.  

Therefore, pursuant to the regulations that require that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the entire record, objective findings do not support an 
evaluation in excess of zero percent for the veteran's left 
knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

However, in spite of the above, the Board wishes to point out 
that in the March 1997 rating decision, the RO assigned a 
10 percent evaluation for bilateral knee disorder based on x-
ray findings of degenerative arthritis during the October 
1996 VA examination.  Specifically, during that examination, 
the examiner noted signs of early degenerative disease of the 
bilateral superior patellofemoral joints.  Under Diagnostic 
Code 5003, when limitation of motion of the specific joint or 
joints is noncompensable under the relevant diagnostic codes, 
a rating of 10 percent is for application with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  38 C.F.R. § 4.71a-2, Diagnostic Code 
5003 (1998).  As stated above, the examiner rendered a 
diagnostic assessment of degenerative joint disease of the 
bilateral superior patellofemoral joints based on x-ray 
findings.  

However, the veteran's bilateral knee disorder is not 
productive of impairment greater than 10 percent under 
Diagnostic Code 5003.  Id.  Specifically, to merit the next 
higher and maximum evaluation of 20 percent, the veteran must 
present x-ray evidence involving two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The veteran in this case has 
not submitted the requisite evidence; thus, in this respect, 
his bilateral knee disability does not warrant more than the 
current 10 percent.  

Therefore, based on the above, and in light of all applicable 
law and regulations, the Board concludes that the evidence 
preponderates against an evaluation in excess of 10 percent 
for bilateral knee disorder.  Essentially, in view of the 
absence of appreciable objective impairment, and the 
veteran's ability to function, the record demonstrates that 
the current rating adequately addresses the degree of 
impairment attributable to the bilateral knee disability 
generally.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to an evaluation in excess of zero percent for 
hydrocele of the left testicle is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral knee disorder is denied.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

